—In an action to recover damages for personal injuries, the *615defendants Towne Bus Corp. and John Mazzone appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), entered May 13, 2002, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them with leave to renew upon the completion of discovery.
Ordered that the order is affirmed, with costs.
The plaintiff seeks to recover damages for personal injuries she allegedly sustained as a result of an accident involving an automobile and a bus on which she was a passenger. The bus was owned by the defendant Towne Bus Corp. and operated by the defendant John Mazzone (hereinafter the moving defendants), and the automobile was owned and operated by the defendant Star Ella D. Arbouin.
Contrary to the contention of the moving defendants, under the circumstances of this case, the Supreme Court properly denied their motion for summary judgment without prejudice to renew upon completion of discovery (see CPLR 3212 [a]; City of Rochester v Chiarella, 65 NY2d 92 [1985]; Barletta v Lewis, 237 AD2d 238 [1997]). Florio, J.P., Friedmann, H. Miller and Mastro, JJ., concur.